UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000-54802 FIREMANS CONTRACTORS, INC. (Exact name of registrant as specified in its charter) Nevada 27-0811315 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) 2406 Gravel Drive Fort Worth, Texas 76118 (Address of principal executive offices) (Zip Code) (800) 475-1479 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No 1 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of November 1, 2012, there were 283,521,182 shares of Common Stock, $0.001 par value. 2 FIREMANS CONTRACTORS, INC. TABLE OF CONTENTS Index Page Number PART I FINANCIAL INFORMATION ITEM 1. Financial Statements F-1 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 4 ITEM 3. Quantitative and Qualitative DisclosuresAbout Market Risk 6 ITEM 4. Controls and Procedures 6 PART II OTHER INFORMATION ITEM 1. Legal Proceedings 7 ITEM 1A. Risk Factors 7 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 ITEM 3. Defaults Upon Senior Securities 7 ITEM 4. Mine Safety Disclosures 7 ITEM 5. Other Information 7 ITEM 6. Exhibits 7 SIGNATURES 8 3 PART I - FINANCIALINFORMATION Item 1. Financial Statements FIREMANS CONTRACTORS, INC. INDEX TO FINANCIAL STATEMENTS Financial Statements Balance Sheets as ofSeptember 30, 2012 (Unaudited) and June 30, 2012 F-2 Statements of Operations for the Three Months EndedSeptember 30, 2012 and 2011 (Unaudited) F-3 Statement of Stockholders' Deficit for the Three Months Ended September 30, 2012 (Unaudited) F-4 Statements of Cash Flows for theThreeMonths EndedSeptember 30, 2012 and 2011 (Unaudited) F-5 Condensed Notes to Financial Statements F-6 to F-10 F-1 Firemans Contractors, Inc. Balance Sheets Sep. 30, 2012 Jun. 30, 2012 (Unaudited) ASSETS Current assets Cash $ $ Accounts receivable Inventory Prepaid expenses - Current portion of note receivable - Total current assets Property and equipment, less accumulated depreciation of $15,582 and $34,276, respectively Note receivable - Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued expenses Accrued interest (related parties) Warranty liability Other payables Current portion of long-term debt - Convertible notes payable, net of unamortized beneficial conversion features and debt discount of $71,349 and $65,001, respectively Derivative liabilities Loans payable to shareholders Total current liabilities Long-term debt, net of current maturities - Total liabilities Commitments and contingencies Stockholders' deficit 250,000 shares Class A Convertible preferred stock authorized at $1.00/par value ($10 liquidation preference) 200,000 issued and outstanding 5,000,000 shares Class B Convertible preferred stock authorized at $0.001/par value ($0.10 liquidation preference) 2,000,000 and 0 issued and outstanding, respectively - 400,000,000 shares common stock authorized at $0.001/par value 211,765,872 and 89,256,480 issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying footnotes are an integral part of these financial statements. F-2 Firemans Contractors, Inc. Statements of Operations Three Months Ended September 30, (Unaudited) (Unaudited) Revenues $ $ Franchise fees and royalties - Cost of revenues (exclusive of depreciation shown separately below) Sales and marketing expenses General and administrative expenses Loss on sale of equipment - Depreciation and amortization Total operating expenses Operating loss ) ) Other income/(loss) Interest income 5 Interest expense (related parties) ) ) Interest expense ) ) Total other loss ) ) Loss before taxes ) ) Income tax (expense) benefit - - Net loss $ ) $ ) Basic and diluted loss per share $ ) $ ) Basic and diluted weighted average number of common shares outstanding The accompanying footnotes are an integral part of these financial statements. F-3 Firemans Contractors, Inc. Statements of Stockholders' Deficit For the Three Months Ended September 30, 2012 Class A Convertible Class B Convertible Additional preferred stock preferred stock Common stock paid-in Accumulated Shares Amount Shares Amount Shares Amount capital deficit Total Balance June 30, 2012 $ - $
